Citation Nr: 0716178	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  00-20 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder with depression.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to March 
1974.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO).  This case was remanded by the Board in 
May 2005 for additional development.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In May 2005, the Board remanded the claim on appeal for 
further development.  The Remand directed that the veteran 
should be asked to provide the specific dates of his 
treatment for his reported attempted suicide in service, and 
if that date is outside of January and February 1973, a 
further attempt should be made to obtain those records.  
Subsequently, in a June 2005 statement, the veteran reported 
that his attempted suicide in service occurred on his 19th 
birthday.  The Board notes that the evidence of record shows 
that the veteran was born on January [redacted], 1955, and that 
accordingly his 19th birthday occurred in January 1974.  
There is no evidence of record that the RO ever attempted to 
obtain records from this date, in accordance with the May 
2005 Board Remand.  See 38 C.F.R. § 19.31 (2006).  The United 
States Court of Appeals for Veterans Claims has held that RO 
compliance with a remand is not discretionary, and that if 
the RO fails to comply with the terms of a remand, another 
remand for corrective action is required.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Accordingly, the case is remanded for the following actions:

1.	The RO must attempt to obtain any 
inservice medical records and clinical 
treatment records related to the 
veteran that are held by Tyndale Air 
Force Base Hospital, to specifically 
include records dated in January and 
February 1974.  All attempts to secure 
this evidence must be documented in the 
claims file.  If, after making 
reasonable efforts these records cannot 
be obtained, the veteran must be 
notified and (a) the specific records 
that cannot be obtained must be 
identified; (b) the efforts that were 
made to obtain those records must be 
explained; and (c) any further action 
to be taken by VA with respect to the 
claim must be noted.  The veteran and 
his representative must then be given 
an opportunity to respond.

2.	After completing the above action, the 
RO must readjudicate the veteran's 
claim, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If the benefit on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).

